                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF TEXAS

    MONA ABOUZIED, Individually and on behalf
    of all others similarly situated,

            Plaintiff,                                                 Civil Action No. 4:17-cv-02399

            v.

    APPLIED OPTOELECTRONICS, INC., CHIH-
    HSIANG (THOMPSON) LIN, and STEFAN J.
    MURRY,

            Defendants.


      DEFENDANTS’ RESPONSE TO PLAINTIFF’S NOTICE OF RELATED FILINGS


           Applied Optoelectronics, Inc. (“AOI” or the “Company”), Chih-Hsiang (Thompson) Lin,

and Stefan J. Murry (collectively, “Defendants”) respectfully file this Response to Plaintiff’s

Notice of Related Filings.1

I.         Procedural Background

           Plaintiff Mona Abouzied filed the first lawsuit alleging violations of the federal securities

laws on August 5, 2017, and that case was later consolidated with a second nearly identical

complaint filed by Plaintiff Chad Ludwig. The Court appointed Lawrence Rougier as Lead

Plaintiff (“Plaintiff”) on January 22, 2018. On March 6, 2018, Plaintiff filed the operative First

Consolidated Amended Class Action Complaint (Dkt. No. 48) (the “Complaint” or “CAC”),

asserting alleged misrepresentations or omissions under Sections 10(b) and 20(a) of the Exchange

Act. Defendants filed a motion to dismiss all claims on April 4, 2018. Plaintiff filed a response




1
    Dkt. No. 64 (the “Notice”); see also Plaintiff’s Request for Pre-Motion Conference (Dkt. No. 65).


                                                           1
in opposition to the motion to dismiss on May 4, 2018, and briefing was completed on

May 21, 2018.

       Now, six months after Defendants filed their motion to dismiss, Plaintiff seeks leave to

amend the Complaint to consolidate this action with two newly-filed securities cases (the “New

Actions”). But Defendants’ pending motion to dismiss is ripe for review, and it would be a waste

of the parties’ and the Court’s efforts to date to consolidate this case with the New Actions and

restart the motion to dismiss process. Defendants thus request that this Court rule on the pending

motion to dismiss and deny Plaintiff’s request.

II.    Plaintiff’s Notice of Related Filings

       In the Notice, Plaintiff alleges that the New Actions “involve the same claims against the

same named defendants, and involve the same subject matter that comprises all or a material part

of the subject matter and operative facts which are involved in the present action.” Notice at 1.

While the New Actions involve the same named Defendants and include claims that arise pursuant

to the federal securities laws, the subject matter of the claims alleged in the New Actions is distinct

and separate from the allegations underlying this litigation.

       The Complaint in this action is based on Plaintiff’s allegations about the Company’s public

statements regarding its “ability to transition [from 40G to 100G] transceivers and the future

revenue it would get from sales of those transceivers to its largest customer, Amazon.” CAC ¶ 4.

According to Plaintiff, Defendants allegedly knew at the beginning of the Class Period (i.e., in

February 2017) that “Amazon had decreased its projected sales and AOI was scrambling to

remediate pressing operational challenges associated with the transition to 100G technology.”

CAC ¶ 6. Plaintiff alleges that the truth was revealed when the Company disclosed the decline in

Amazon’s demand on three separate dates, the last of which was in February 2018. CAC ¶¶ 168–

72. The Class Period in this action is February 23, 2017 through February 21, 2018. CAC at 1.


                                                  2
        By contrast, the New Actions take issue with the Company’s disclosure in September 2018

that it was cutting its revenue guidance for the third quarter 2018 based on a product quality issue

with a small percentage of 25G lasers for a specific customer. The class period in the New Actions

is August 7, 2018 to September 27, 2018. Unlike the allegations in this case, the New Actions do

not concern Amazon’s allegedly declining sales forecasts, AOI’s vertical integration model, or

demand for its 40G products. In fact, the only similarity between the allegations underlying the

Complaint in this litigation and those underlying the New Actions is that both generally relate to

sales of different versions of the Company’s transceivers.

        The fact that AOI disclosed an issue—which has since been resolved—with less than one

percent of certain 25G lasers within a single customer environment in September 2018 has no

relation to whether the Company allegedly misrepresented its expected sales to Amazon back in

February 2017.      Accordingly, the allegations in the New Actions are not “the exact same

allegations,” Notice at 3, as those underlying the Complaint in this action.

        Because the allegations in the New Actions are separate and distinct from those at issue in

this case, the Court should deny Plaintiff’s proposed motions for leave to amend and to consolidate

and rule on Defendants’ fully-briefed motion to dismiss. Allowing Plaintiff to reformulate his

claims and bootstrap this litigation to the New Actions in an attempt to cure the pleading

deficiencies in the Complaint would result in prejudice to Defendants, who have been engaged in

this litigation for over a year.

        Additionally, Plaintiff has not demonstrated that he would be a class member in the New

Actions (i.e., that he purchased or sold AOI stock between August 7, 2018 and September 27,

2018). Thus, there is no indication that Plaintiff would be an adequate representative for the

putative classes contemplated by the New Actions, and there is no basis for Plaintiff to amend the




                                                 3
Complaint to incorporate unrelated claims that have allegedly impacted different classes of

shareholders.

III.   Conclusion

       The Complaint in this action fails to plead a claim for securities fraud and should be

dismissed. The Court should not allow Plaintiff another bite at the apple simply because other

shareholders have filed new actions based on new facts against the same Defendants. Defendants

respectfully request that the Court deny Plaintiff’s requested relief and issue a ruling on the

pending motion to dismiss.




Dated: November 1, 2018                       Respectfully submitted,

                                              VINSON & ELKINS LLP


                                                  /s/ Jeffrey S. Johnston

                                              Michael C. Holmes
                                                Texas Bar No. 24002307
                                                Southern District Bar No. 23716
                                              Jeffrey S. Johnston
                                                Texas Bar No. 24002368
                                                Southern District Bar No. 22089
                                              Allison L. Fuller
                                                Texas Bar No. 24087547
                                                Southern District Bar No. 3096698
                                              1001 Fannin Street, Suite 2500
                                              Houston, TX 77002
                                              Telephone: 713.758.2825
                                              Facsimile: 713.615.5928
                                              mholmes@velaw.com
                                              jjohnston@velaw.com
                                              afuller@velaw.com


                                              4
                                                  Amy T. Perry
                                                    Texas Bar No. 24068623
                                                    Southern District Bar No. 1171440
                                                  Emily S. Johnson
                                                    Texas Bar No. 24101970
                                                    Southern District Bar No. 3160189
                                                  2001 Ross Avenue, Suite 3700
                                                  Dallas, TX 75201
                                                  Telephone: 214.220.7817
                                                  Facsimile: 214.999.7817
                                                  aperry@velaw.com
                                                  ejohnson@velaw.com

                                                 Counsel for Defendants Applied Optoelectronics,
                                                 Inc., Chih-Hsiang (Thompson) Lin, and Stefan J.
                                                 Murry




                                  CERTIFICATE OF SERVICE

        I certify that on the 1st day of November 2018, a true and correct copy of the foregoing

document was filed with the Clerk of Court using the CM/ECF system which will send electronic

notification of such filing to all counsel of record.


                                                        /s/ Allison L. Fuller
                                                            Allison L. Fuller




                                                   5
